     Case 2:20-cv-05581-DSF-GJS Document 49 Filed 10/05/20 Page 1 of 7 Page ID #:803




 1    MANDOUR & ASSOCIATES, APC
 2    JOSEPH A. MANDOUR, III (SBN 188896)
      Email: jmandour@mandourlaw.com
 3    BEN T. LILA (SBN 246808)
 4    Email: blila@mandourlaw.com
      8605 Santa Monica Blvd., Suite 1500
 5
      Los Angeles, CA 90069
 6    Telephone: (858) 487-9300
 7
      Attorneys for Third-party Plaintiffs and Defendants
      EDWARD HELDMAN III, COMEDYMX INC., and, Third-party Plaintiff,
 8    Defendant and Counterclaimant, COMEDYMX LLC
 9
                        UNITED STATES DISTRICT COURT
10
11                     CENTRAL DISTRICT OF CALIFORNIA
12
                                               )
13
       BEYOND BLOND PRODUCTIONS, LLC, ) Case No. 2:20-cv-05581-DSF-
14     a California limited liability company; ) GJSx
15                                             )
                     Plaintiff,                ) DEFENDANTS’ NOTICE OF
16                                             ) MOTION AND MOTION
17             v.                              ) FOR CLARIFICATION; OR,
                                               ) IN THE ALTERATIVE,
18
       EDWARD HELDMAN III, an individual;      ) AMENDMENT OF
19     COMEDYMX, INC., a Nevada corporation; ) PRELIMINARY
       COMEDYMX, LLC, a Delaware limited       ) INJUNCTION
20
        liability company; and DOES 1-10;      )
21                                             ) Hearing:
22                   Defendants.               ) Date: November 2, 2020
                                               ) Time: 1:30 pm
23                                             ) Courtroom: 7D
24                                             ) Judge: Hon. Dale S. Fischer
                                               )
25
                                               )
26
27
28

                                                          Civil Case No. 20-cv-05581-DSF-GJS
                                             DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                          FOR CLARIFICATION OF PRELIMINARY INJUNCTION
                                           -1-
     Case 2:20-cv-05581-DSF-GJS Document 49 Filed 10/05/20 Page 2 of 7 Page ID #:804




 1     COMEDYMX, LLC, a Delaware limited               )
       liability company;                              )
 2                                                     )
 3                  Counter-Plaintiff,                 )
                                                       )
 4
             v.                                        )
 5                                                     )
       BEYOND BLOND PRODUCTIONS, LLC,                  )
 6
       a California limited liability company;         )
 7                                                     )
 8                        Counter-Defendant.           )
                                                       )
 9                                                     )
10                                                     )
                                                       )
11
       EDWARD HELDMAN III, an individual;              )
12     COMEDYMX, INC., a Nevada corporation;           )
13     COMEDYMX, LLC, a Delaware limited               )
       liability company;                              )
14
                                                       )
15                  Third-party Plaintiffs,            )
16
                                                       )
             v.                                        )
17                                                     )
18     AMAZON.COM, INC., a Delaware                    )
       corporation; MICHELLE JUSTICE, an               )
19     individual;                                     )
20                                                     )
                    Third-party Defendants.            )
21
                                                       )
22
23    TO THE PLAINTIFF AND ITS COUNSEL OF RECORD:
24          PLEASE TAKE NOTICE that on November 2, 2020 at 1:30 pm or as soon
25    thereafter as this matter may be heard, in Courtroom 7D of the United States
26    District Court, Central District of California 90012, First Street Courthouse, 350
27    West 1st Street, Courtroom 7D, Los Angeles, California, Third-party Plaintiffs and
28    Defendants EDWARD HELDMAN III, COMEDYMX INC., and, Third-party
                                                              Civil Case No. 20-cv-05581-DSF-GJS
                                                 DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                              FOR CLARIFICATION OF PRELIMINARY INJUNCTION
                                               -2-
     Case 2:20-cv-05581-DSF-GJS Document 49 Filed 10/05/20 Page 3 of 7 Page ID #:805




 1    Plaintiff, Defendant and Counterclaimant, COMEDYMX LLC will and hereby do
 2    move for an Order clarifying, or in the alterative amending, the Preliminary
 3    Injunction (ECF No. 25) pursuant to Fed. R. Civ. P. 60(b). This Motion is made
 4    upon the ground that the Court’s preliminary injunction is ambiguous as to its
 5    territorial scope.
 6           This Motion is made and based on this Notice of Motion, the Memorandum
 7    of Points and Authorities filed herewith, the pleadings and records on file in this
 8    matter, all evidence, and argument to be presented at the hearing and of such other
 9    matters of which this Court may take judicial notice prior to or at the hearing.
10           This motion is made following the conference of counsel pursuant to L.R.
11    7-3 which took place on September 23, 2020. On September 23, 2020,
12    Defendants’ counsel teleconferenced with plaintiff’s counsel regarding
13    defendants’ intention of filing this Motion. Plaintiff’s counsel declined to
14    stipulate to any part of defendants’ motion.
15
16                                     Respectfully submitted,
17                                     MANDOUR & ASSOCIATES, APC
18    Dated: October 5, 2020
19                                           /s/ Ben T. Lila
                                       Ben T. Lila (SBN 246808)
20                                     Email: blila@mandourlaw.com
                                       Attorneys for Third-party Plaintiffs and
21                                     Defendants EDWARD HELDMAN III,
22                                     COMEDYMX INC., and, Third-party Plaintiff,
                                       Defendant and Counterclaimant,
23                                     COMEDYMX LLC
24
25
26
27
28

                                                              Civil Case No. 20-cv-05581-DSF-GJS
                                                 DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                              FOR CLARIFICATION OF PRELIMINARY INJUNCTION
                                               -3-
     Case 2:20-cv-05581-DSF-GJS Document 49 Filed 10/05/20 Page 4 of 7 Page ID #:806




 1                MEMORANDUM OF POINTS AND AUTHORITIES

 2
            Third-party Plaintiffs and Defendants EDWARD HELDMAN III,

 3
      COMEDYMX INC., and Third-party Plaintiff, Defendant and Counterclaimant,

 4
      COMEDYMX LLC (collectively herein “Defendants”) hereby submit the

 5
      following memorandum in support of their motion to clarify, or in the alterative

 6
      amend, the Preliminary Injunction (ECF No. 25) pursuant to Fed. R. Civ. P. 60(b):

 7
 8
      I.    INTRODUCTION

 9
            The preliminary injunction issued in the present case (ECF No. 25) was

10
      ambiguous as it does not properly address Defendants’ rights with respect to

11
      international copyright complaints against plaintiff BEYOND BLOND

12
      PRODUCTIONS, LLC (“Plaintiff” or “Beyond Blond”). As generally alleged in

13
      the First Amended Complaint, Beyond Blond’s claims against Defendants arise

14    from Defendant ComedyMX LLC’s notice to Third-Party Defendant Amazon.com,

15    Inc. (“Amazon”) pursuant to the Digital Millennium Copyright Act (DMCA), 17

16    U.S.C. § 512(c)(3) (a “takedown notice”).

17          The Preliminary Injunction entered on August 14, 2020 includes the

18    following language:

19          IT IS FURTHER ORDERED that Defendants, and their
            respective officers, directors, employees, agents, subsidiaries,
20          attorneys, and all persons in active concert or participation
            with Defendants, are preliminarily enjoined from issuing
21          takedown notices concerning the seven videos described
            above or otherwise notifying Amazon that Defendants have
22          copyrights or trademarks in the videos offered for sale by
23          Plaintiff and that Plaintiff’s sales violate those copyrights or
            trademarks.
24
25    (ECF No. 25, p. 20). Of note, the preliminary injunction is silent regarding the

26    geographic scope of the order, namely whether defendants are able to issue

27    takedown notices regarding Beyond Blond’s videos on, inter alia, Amazon (CA)

28    or Amazon UK or other nations. It is well settled that United States copyright law

                                                              Civil Case No. 20-cv-05581-DSF-GJS
                                                 DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                              FOR CLARIFICATION OF PRELIMINARY INJUNCTION
                                               -4-
     Case 2:20-cv-05581-DSF-GJS Document 49 Filed 10/05/20 Page 5 of 7 Page ID #:807




 1    does not have extraterritorial effect. Subafilms v. MGM-Pathe Communications
 2    Co., 24 F.3d 1088, 1097 (9th Cir. 1994) and see 3 Nimmer §12:04. Accordingly,
 3    Defendants seek clarification of the preliminary injunction.
 4
 5    II.   THE PRELIMINARY INJUNCTION SHOULD BE CLARIFIED
 6    AND/OR LIMITED TERRITORIALLY TO THE UNITED STATES ONLY.
 7          The Court has inherent authority to modify or clarify its own injunction. See
 8    Fed. R. Civ. P. 60(b)(6) (court may modify its orders for any reason “that justifies
 9    relief”); see also Regal Knitwear Co. v. N.L.R.B., 324 U.S. 9, 15 (1945);
10    Paramount Pictures Corp. v. Carol Pub. Group, Inc., 25 F. Supp. 2d 372, 374
11    (S.D.N.Y. 1998) (court may ‘issue an order clarifying the scope of an injunction in
12    order to facilitate compliance with the order and to prevent ‘unwitting
13    contempt.’”). In the present case, the Preliminary Injunction contains a
14    geographically vague or overbroad enjoinment regarding takedown notices against
15    the subject videos in other countries. The language of the injunction, in particular,
16    is geographically ambiguous when it should be limited to U.S. jurisdiction.
17    Beyond Blond’s videos are being streamed in other countries, such as Canada or
18    the United Kingdom, beyond the jurisdiction of this Court and the territorial
19    limitations of U.S. copyright law.
20          It is well settled that U.S. copyright law does not have extraterritorial effect.
21    See Subafilms, Ltd. v. MGM-Pathe Communications Co., 24 F.3d 1088, 1091 (9th
22    Cir. 1994). The Ninth Circuit in Subafilms, supra, admonished: “we are unwilling
23    to overturn over eighty years of consistent jurisprudence on the extraterritorial
24    reach of the copyright laws without further guidance from Congress.” Id. at 1095.
25    The U.S. Supreme Court in EEOC v. Arabian American Oil Co. (Aramco), 499
26    U.S. 244, 248 (1991) held, “It is a long standing principle of American law ‘that
27    legislation of Congress, unless a contrary intent appears, is meant to apply only
28

                                                               Civil Case No. 20-cv-05581-DSF-GJS
                                                  DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                               FOR CLARIFICATION OF PRELIMINARY INJUNCTION
                                                -5-
     Case 2:20-cv-05581-DSF-GJS Document 49 Filed 10/05/20 Page 6 of 7 Page ID #:808




 1    within the territorial jurisdiction of the United States.” Citing Aramco, supra, the
 2    Ninth Circuit continued: “In light of the Aramco Court’s concern with preventing
 3    international discord, we think it is inappropriate for the courts to act in a manner
 4    that might disrupt Congress’s efforts to secure a more stable international
 5    intellectual property regime unless Congress otherwise clearly has expressed its
 6    intent.” Subafilms, supra, at 1097. Accordingly, the preliminary injunction should
 7    be clarified and/or amended to limit its territorial scope to the United States.
 8
 9    III.   CONCLUSION
10           Based on the foregoing, the Defendants respectfully request that the Court
11    enter an Order clarifying the Preliminary Injunction (ECF No. 25) as not enjoining
12    takedown notices outside the U.S.
13
14                                     Respectfully submitted,
15                                     MANDOUR & ASSOCIATES, APC
16    Dated: October 5, 2020
17                                           /s/ Ben T. Lila
                                       Ben T. Lila (SBN 246808)
18                                     Email: blila@mandourlaw.com
19                                     Attorneys for Third-party Plaintiffs and
                                       Defendants EDWARD HELDMAN III,
20
                                       COMEDYMX INC., and, Third-party Plaintiff,
21                                     Defendant and Counterclaimant,
22                                     COMEDYMX LLC

23
24
25
26
27
28

                                                               Civil Case No. 20-cv-05581-DSF-GJS
                                                  DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                               FOR CLARIFICATION OF PRELIMINARY INJUNCTION
                                                -6-
     Case 2:20-cv-05581-DSF-GJS Document 49 Filed 10/05/20 Page 7 of 7 Page ID #:809




 1                             CERTIFICATE OF SERVICE
 2          I hereby certify that on the below date, I filed the foregoing document via
 3    the Court’s CM/ECF filing system, which will provide notice of the same on the
 4    following:
 5
            Milord A. Keshishian, SBN 197835
 6          Email: milord@milordlaw.com
 7          Stephanie V. Trice, SBN 324944
            Email: stephanie@milordlaw.com
 8
            MILORD & ASSOCIATES, P.C.
 9          10517 West Pico Boulevard
            Los Angeles, California 90064
10
            Tel: (310) 226-7878
11          Attorneys for Plaintiff
12          Beyond Blond Productions, LLC

13
14    Date: October 5, 2020
                                                 /s/ Ben T. Lila
15
                                            Ben T. Lila
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             Civil Case No. 20-cv-05581-DSF-GJS
                                                DEFENDANTS’ NOTICE OF MOTION AND MOTION
                                             FOR CLARIFICATION OF PRELIMINARY INJUNCTION
                                              -7-
